      Case 4:19-cr-00005-SMR-HCA Document 34 Filed 11/18/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                 Plaintiff,                            No. 4:19-cr-005
 v.                                                    DEFENDANT’S MOTION TO MODIFY
                                                       CONDITIONS OF RELEASE TO
 MARTIN JAMES TIRRELL,                                 ALLOW FOR TRAVEL
                 Defendant.

       COMES NOW, the defendant, Martin J. Tirrell, by his attorney, and moves the Court for

an order modifying his conditions of release. In support of this motion, the defendant states:

       1.      Pursuant to his Conditions of Release, the defendant has been ordered not to leave

Polk County, Iowa. See Docket No. 19, ¶ 7(i).

       2.      The defendant wishes to visit his elderly mother over the Thanksgiving holiday.

       3.      On November 26, 2019, the defendant will take a flight from Des Moines, Iowa,

to Hartford, Connecticut. He will then drive to Deerfield, Massachusetts, and stay there until his

return back to Iowa on December 1, 2019.

       4.      Counsel has contacted Assistant U.S. Attorney Rachel Scherle, the attorney for

the government, and has not yet received a response.

       WHEREFORE, the defendant prays that the Court grant this motion to allow the

defendant to travel to Massachusetts for the Thanksgiving holiday, and for such other relief as

deemed appropriate under the circumstances.

                                             Respectfully submitted,

                                                /s/ Melanie S. Keiper
                                                MELANIE S. KEIPER
                                                Assistant Federal Public Defender
      Case 4:19-cr-00005-SMR-HCA Document 34 Filed 11/18/19 Page 2 of 2



                                              FEDERAL DEFENDER’S OFFICE
                                              400 Locust Street, Suite 340
                                              Des Moines, Iowa 50309-2353
                                              Phone: (515) 309-9610 Fax: (515) 309-9625
                                              Email: melanie_keiper@fd.org
                                              ATTORNEY FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, I electronically filed this document with the
Clerk of Court using the ECF system which will serve it on the appropriate parties.

                                             /s/ Morgan Conn, Paralegal




                                                2
